Bell, J.,
dissenting. I would agree, of course, that an undertaker in conducting a funeral and the consequent procession to a cemetery is not liable in a situation such as that described herein merely because he is an undertaker. But I am equally convinced that, when an undertaker undertakes to furnish the protection of “police escort service,” at least a jury question is presented as to whether he did everything a reasonably prudent undertaker would have done in providing such ‘ ‘ escort service. ’ ’ Matthias, J., concurs in the foregoing dissenting opinion.